DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/772,323 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin V. Merkel on April 20, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1, line 3, after “amine” insert - - -solvent- - -.
Claim 5, line 2, after “in the amine” delete- - -is- - -.
Claim 8, line 2, after “5% by weight” delete - - -of the amine- - -.
Claim 9, line 5, after “the amine” delete- - -by a bridging group R5…R6 of formula” and insert- - -and- - -.
delete “N,N-dimethyl-2-ethylhexanoamide”, and insert ---N,N-dimethyl-2-ethylhexanamide- - -.

	Rewrite Claim 23 as indicated below.
	Claim 23 (Currently Amended) An emulsifiable concentrate comprising:
•    picolinic acid herbicide in acid form in an amount of at least 50 g/L;
•    amide solvent selected from the group consisting of N,N-dimethyl octanamide, N,N-dimethyl-decanamide, N,N-dimethyl-caprylamide, N,N-dimethyl-2-ethylhexanamide, N,N-dimethyl-oleamide, N,N-dimethyllauricamide, N,N-dimethylmyristicamide, N,N-dimethyl-9-decenamide, and mixtures of two or more thereof in an amount of from 25% to 60% w/w of the concentrate composition;
•    hydrocarbon co-solvent in an amount of from 2% to 25% w/w of the concentrate composition;
•    emulsifier in an amount in the range of from 5% w/w to 25% w/w of the concentrate composition; and
•    monoethanolamine, methoxypropylamine, hexyloxypropylamine or mixture of two or more thereof in an amount of from 0.5% to 5% by weight based on the weight of the concentrate composition.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: An emulsifiable concentrate of a picolinic acid herbicide comprising the picolinic acid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
3
3
5
4
7
5
8
6
9
7
10
8
13
9
14
10
15
11
17
12
18
13
20
14
21
15
22
16
24
17
25
18
26
19
23


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616          

/JOHN PAK/Primary Examiner, Art Unit 1699